DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
"The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)." (Emphasis added by Examiner)
The empty diagram boxes 11, 12, 13, 14, 111, 112, 121, and 122, found in Figure 3 of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present. Appropriate correction is required.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37　CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “wherein the phytostatic analysis devices are adapted to be constrained to different trees” and further references “said trees” in lines 3 and 4.  While not rising to the level of indefinite, referring to “said trees” as “said different trees” more clearly references the different trees which the phytostatic devices are constrained to.  Appropriate correction is required.
Claim(s) 13 is objected to because there are two occurrences of claim 13.  There is a claim 13 dependent from claim 11 and a claim 13 dependent from claim 12.  These will be addressed as 13/11 and 13/12 in the rejection.  Appropriate correction is required. 
Claims 13/11 and 13/12 state “wherein in said monitoring step a plurality of said detection apparatus measure the current vibrations acting on said different trees; and wherein said assessment step performs a comparison between said spectra of said trees in order to identify phytostatic problems in at least one said tree.”  However, “said different trees” (underlined above) has no antecedent basis in either claim 13/11 or 13/12.  As understood by the examiner, a plurality of said detection apparatus measure the current vibrations acting on a plurality of different trees (similar to claim 10) and will be examined as best understood by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites “The phytostatic analysis device according to claim 3, wherein said control board determines said phytostatic condition of said tree by comparing said current spectrum with said sampling spectrum at frequencies substantially lower than 1 KHz.”  Claim 3, from which 4 depends, recites “The phytostatic analysis device according to claim 1, wherein said control board determines said phytostatic condition of said tree by comparing said current spectrum with said sampling spectrum at frequencies substantially lower than 1 KHz.”  Therefore, claim 4 does not further limit claim 3 as it is reciting the same limitations as claim 3.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sakai et al. (US20050234645 herein after “Sakai”). 

Claim 1: Sakai discloses a phytostatic analysis device for the analysis of the phytostatic condition of a tree (ruptured root of a tree, Figs. 7, 8; [0027], [0108-0111]) comprising a detection apparatus (vibration sensor 12) for detecting vibrations of said tree ([0089] The vibration sensor 12 thus constructed serves to collect solid object vibration sounds transmitted through a tree .tau. (see FIG. 4) on the earth. The vibration sensor 12 is held in contact with a solid object which vibrates as a source of sounds to be collected, i.e., the trunk of the tree .tau.. When the tree .tau. vibrates, the casing 20 of the vibration sensor 12 is vibrated.); anchoring means (belt 30, Fig. 4, [0092] Specifically, the vibration sensor 40 is mounted on the tree .tau. by a belt 30 with the upper surface 12A (see FIG. 2) thereof held closely against the surface of the trunk of the tree .tau.. Alternatively, the vibration sensor 40 may be mounted on the tree .tau. with a side surface 12B (see FIG. 2) thereof held closely against the surface of the trunk of the tree .tau..) for anchoring said detection apparatus to said tree; a control board (data processing device 16) for controlling: 
	said detection apparatus to measure sampling vibrations acting on said tree (Fig. 6 shows the frequency spectrum (frequency distribution) of the presumed noise sounds P1 [0106-0107]) and said control board determines the sampling spectrum of said tree as a function of said sampling vibrations (the frequency spectrum of the noise is illustrated in Fig. 6, the x-axis indicating 0-1600Hz); and 
	subsequently said detection apparatus to measure the current vibrations acting on said tree ([0108] Fig. 7 shows waveform of a sound P2 produced upon the rupture of a root of the tree) and said control board determines a current spectrum of said tree as a function of said current vibrations (the current spectrum is shown in Fig. 8 including the detected rupture; [0111] The frequency distribution shown in FIG. 8 indicates a large spectrum in a frequency band from 100 to 160 Hz, and the presumed root rupture sound P2 is confirmed in this frequency band. In a frequency band from 30 to 60 Hz, a spectrum having values in the range from 0.1 to 0.2 [V] is recognized even after the presumed noise sound P1 is removed.); and said control board determines the phytostatic condition of said tree by comparing said current spectrum with said sampling spectrum (the noise P1 is used for comparison with the detected signal, thus leaving the presumed root rupture sound P2 in the frequency band 100-160Hz; also see claim 4).

Claim 2: Sakai discloses the phytostatic analysis device according to claim 1, wherein said control board performs said comparison between said sampling spectrum (Fig. 6) and said current spectrum (Fig. 8) in order to detect frequencies exclusively having detection peaks within said current spectrum (the frequency peaks detected between 100-160Hz indicate a rupture of a root, these peaks are exclusive to the current spectrum of Fig. 8 and are not present in the sample spectrum of Fig. 6).

Claim 3: Sakai discloses the phytostatic analysis device according to claim 1, wherein said control board determines said phytostatic condition of said tree by comparing said current spectrum (Fig. 8) with said sampling spectrum (fig. 6) at frequencies substantially lower than 1 KHz (the observed frequencies are lower than 1KHz.  Specifically, a tree root rupture is observed/compared within the frequency band of 100-160Hz.).

Claim 4: Sakai discloses the phytostatic analysis device according to claim 3, wherein said control board determines said phytostatic condition of said tree by comparing said current spectrum (Fig. 8) with said sampling spectrum (fig. 6) at frequencies substantially lower than 1 KHz (the observed frequencies are lower than 1KHz.  Specifically, a tree root rupture is observed/compared within the frequency band of 100-160Hz.).

Claim 11:  Sakai discloses a phytostatic analysis process for the analysis of a tree (ruptured root of a tree, Figs. 7, 8; [0027], [0108-0111]) comprising a sampling step (Fig. 6 shows the frequency spectrum (frequency distribution) of the presumed noise sounds P1 [0106-0107]) wherein the sampling vibrations acting on said tree are measured and the sampling spectrum of the vibration frequencies from said tree is determined as a function of said sampling vibrations (the frequency spectrum of the noise is illustrated in Fig. 6, the x-axis indicating 0-1600Hz); a monitoring step wherein said detection apparatus measures the current vibrations acting on said tree ([0108] Fig. 7 shows waveform of a sound P2 produced upon the rupture of a root of the tree) and a current spectrum of said tree is determined as a function of said current vibrations (the current spectrum is shown in Fig. 8 including the detected rupture; [0111] The frequency distribution shown in FIG. 8 indicates a large spectrum in a frequency band from 100 to 160 Hz, and the presumed root rupture sound P2 is confirmed in this frequency band. In a frequency band from 30 to 60 Hz, a spectrum having values in the range from 0.1 to 0.2 [V] is recognized even after the presumed noise sound P1 is removed.); and an assessment step wherein the phytostatic condition of said tree is determined by comparing said current spectrum with said sampling spectrum (the noise P1 is used for comparison with the detected signal, thus leaving the presumed root rupture sound P2 in the frequency band 100-160Hz; also see claim 4).

Claim 12: Sakai discloses the phytostatic analysis process according to claim 11, wherein in said assessment step said phytostatic condition of said tree is determined by comparing said sampling spectrum (Fig. 6) and said current spectrum (Fig. 8) with each other in order to detect frequencies exclusively having detection peaks within said current spectrum (the observed frequencies are lower than 1KHz.  Specifically, a tree root rupture is observed/compared within the frequency band of 100-160Hz.)..

Claim 14: Sakai discloses the phytostatic analysis device according to claim 2, wherein said control board determines said phytostatic condition of said tree by comparing said current spectrum (Fig 8.) with said sampling spectrum (Fig. 6) at frequencies substantially lower than 1 KHz (the observed frequencies are lower than 1KHz.  Specifically, a tree root rupture is observed/compared within the frequency band of 100-160Hz.).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Becker et al. (DE19504628 herein after “Becker”; English translation of spec provided by examiner)
Claim 5:  Sakai teaches the device of claim 1, previous.  Sakai fails to teach wherein said detection apparatus comprises at least one accelerometer adapted to be integrally constrained to said tree. 
	However, Becker teaches the use of an accelerometer 11 attached to a tree 10, Fig. 1, in order to detect accelerations of the tree.  Becker teaches the use of suitable microphones or vibration velocity sensors instead of the acceleration sensors [0011].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable vibration, velocity, or accelerometer in order to detect vibration of a tree, as Becker teaches the use of either an accelerometer or a vibration sensor to detect tree vibration. 

Claim 8:  Sakai teaches the phytostatic analysis device of claim 1, previous.  Sakai fails to teach a phytostatic control system comprising at least one said phytostatic analysis device according to claim 1, and a control station in data connection with said phytostatic analysis device.
	However, Becker teaches a control station (detection device 15) in data connection with a phytostatic device (acceleration pick-up 11), Fig. 1.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a control station in data communication with the phytostatic analysis device of Sakai in order to have access to the analysis device data at a location remote from the phytostatic analysis device and thereby improve accessibility to the data. 

Claim 9:  Sakai in view of Becker teaches the device of claim 8, previous.  Sakai fails to teach a plurality of said phytostatic analysis device in data connection with said control station.
	However, Becker teaches a plurality of phytostatic analysis devices 11 in data connection with a control system 15, Fig. 1. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a plurality of phytostatic analysis devices in data connection with a control system in order to easily monitor a plurality of trees from a single location.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Van Emmerik (“Measuring Tree Properties and Responses Using Low-Cost Accelerometers”, herein after “Emmerik”).
Claim 7: Sakai teaches the device of claim 1, previous.  Sakai fails to teach at least one of a humidity detector adapted to measure the humidity, and a thermometer adapted to measure the temperature; and wherein said sampling spectrum and said current spectrum are determined as a function of at least one of said temperature and said humidity.
	However, Emmerik teaches the measurement of meteorological data including wind speed, temperature, relative humidity, and precipitation (page 7, §2.5).  The temperature and humidity will affect a tree and its overall response to wind and other external forces, these responses will also vary depending on the type of tree. Emmerik teaches the relationship between tree mass and damping (page 10, Fig. 6).  Emmerik further teaches that it is possible to measure seasonal or diurnal mass dynamics (page 10).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use temperature or humidity measurement to correlate with the sampling spectrum and current spectrum in order to associate average or typical tree response with seasonal changes including temperature and humidity.

Claims 10, 13/11, 13/12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Becker further in view of Emmerik. 

Claim 10: Sakai in view of Becker teaches the phytostatic control system according to claim 9.  Sakai in view of Becker fails to teach wherein said phytostatic analysis devices are adapted to be constrained to different trees, allowing said control station to compare said spectra of said trees in order to detect changes in said spectra attributable to phytostatic problems in at least one of said trees.
	However, Emmerik teaches the monitoring of nineteen trees including seven different species (page 7, §2.5, first full paragraph.  Figs. 5-10.).  The data from the different trees is used to compare and explain differences in collected data knowing different heights, widths, and densities and the observed external influences including rain and wind.  Having a large sample set provides more accurate results by more easily identifying outliers in data which can skew a data set. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a plurality of devices constrained to different trees, as taught by Becker, and the analysis techniques, as taught by Emmerik, in order to be able to have a more comprehensive analysis of tree behavior in order to more successfully identify vibrations which are indicative of failure relative to a specific tree species. 

Claim 13/11:  Sakai teaches the process of claim 11, previous.  Sakai fails to teach wherein in said monitoring step a plurality of said detection apparatus measure the current vibrations acting on said different trees; and wherein said assessment step performs a comparison between said spectra of said trees in order to identify phytostatic problems in at least one said tree.
	However, Becker teaches a plurality of phytostatic analysis devices 11 attached to a plurality of trees 10 (Fig. 1). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to attach a plurality of phytostatic analysis devices to a plurality of respective trees in order to monitor the condition of numerous trees simultaneously under the same weather conditions and therefore external forces.
	Sakai in view of Becker fails to teach wherein said assessment step performs a comparison between said spectra of said trees in order to identify phytostatic problems in at least one said tree.
	However, Emmerik teaches the monitoring of nineteen trees including seven different species (page 7, §2.5, first full paragraph.  Figs. 5-10.).  The data from the different trees is used to compare and explain differences in collected data knowing different heights, widths, and densities and the observed external influences including rain and wind.  Having a large sample set provides more accurate results by more easily identifying outliers in data which can skew a data set. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a plurality of devices constrained to different trees, as taught by Becker, and the analysis techniques, as taught by Emmerik, in order to be able to have a more comprehensive analysis of tree behavior in order to more successfully identify vibrations which are indicative of failure relative to a specific tree species. 

Claim 13/12: Sakai teaches the process of claim 12, previous.  Sakai fails to teach wherein in said monitoring step a plurality of said detection apparatus measure the current vibrations acting on said different trees; and wherein said assessment step performs a comparison between said spectra of said trees in order to identify phytostatic problems in at least one said tree.
	However, Becker teaches a plurality of phytostatic analysis devices 11 attached to a plurality of trees 10 (Fig. 1). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to attach a plurality of phytostatic analysis devices to a plurality of respective trees in order to monitor the condition of numerous trees simultaneously under the same weather conditions and therefore external forces.
	Sakai in view of Becker fails to teach wherein said assessment step performs a comparison between said spectra of said trees in order to identify phytostatic problems in at least one said tree.
	However, Emmerik teaches the monitoring of nineteen trees including seven different species (page 7, §2.5, first full paragraph.  Figs. 5-10.).  The data from the different trees is used to compare and explain differences in collected data knowing different heights, widths, and densities and the observed external influences including rain and wind.  Having a large sample set provides more accurate results by more easily identifying outliers in data which can skew a data set. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a plurality of devices constrained to different trees, as taught by Becker, and the analysis techniques, as taught by Emmerik, in order to be able to have a more comprehensive analysis of tree behavior in order to more successfully identify vibrations which are indicative of failure relative to a specific tree species. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Treiber et al. (US7093492 herein after “Treiber”).
Claim 6:  Sakai teaches the device of claim 1, previous.  Sakai fails to teach wherein said detection apparatus comprises at least one gyroscope adapted to be integrally constrained to said tree.
	However, Treiber teaches known vibration sensing devices including accelerometers, gyroscopes, magnetometers, proximeters, seismic-velocity pickups, force transducers (col. 5, lines 8-12). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use additional vibration measurement devices, including a gyroscope, in order to detect vibration in all directions which the tree may deform, and further to include multiple sensors for redundancy in the event of failure of a sensor, and to detect vibration at multiple positions of the tree. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Becker further in view of Treiber further in view of Emmerik. 
Claim 15:  Sakai teaches the phytostatic analysis device according to claim 14.  Sakai teaches wherein said control board determines said phytostatic condition of said tree by comparing said current spectrum (Fig. 8) with said sampling spectrum (Fig. 6) at frequencies substantially lower than 1 KHz (the observed frequencies are lower than 1KHz.  Specifically, a tree root rupture is observed/compared within the frequency band of 100-160Hz.).
	Sakai fails to teach wherein said detection apparatus comprises at least one accelerometer adapted to be integrally constrained to said tree.
	However, Becker teaches the use of an accelerometer 11 attached to a tree 10, Fig. 1, in order to detect accelerations of the tree.  Becker teaches the use of suitable microphones or vibration velocity sensors instead of the acceleration sensors [0011].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable vibration, velocity, or accelerometer in order to detect vibration of a tree, as Becker teaches the use of either an accelerometer or a vibration sensor to detect tree vibration.
	Sakai in view of Becker fails to teach wherein said detection apparatus comprises at least one gyroscope adapted to be integrally constrained to said tree.
	However, Treiber teaches known vibration sensing devices including accelerometers, gyroscopes, magnetometers, proximeters, seismic-velocity pickups, force transducers (col. 5, lines 8-12). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use additional vibration measurement devices, including a gyroscope, in order to detect vibration in all directions which the tree may deform, and further to include multiple sensors for redundancy in the event of failure of a sensor, and to detect vibration at multiple positions of the tree.
	Sakai in view of Becker further in view of Treiber fails to teach at least one of a humidity detector adapted to measure the humidity, and a thermometer adapted to measure the temperature; and wherein said sampling spectrum and said current spectrum are determined as a function of at least one of said temperature and said humidity.
	However, Emmerik teaches the measurement of meteorological data including wind speed, temperature, relative humidity, and precipitation (page 7, §2.5).  The temperature and humidity will affect a tree and its overall response to wind and other external forces, these responses will also vary depending on the type of tree. Emmerik teaches the relationship between tree mass and damping (page 10, Fig. 6).  Emmerik further teaches that it is possible to measure seasonal or diurnal mass dynamics (page 10).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use temperature or humidity measurement to correlate with the sampling spectrum and current spectrum in order to associate average or typical tree response with seasonal changes including temperature and humidity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	5/24/22


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861